United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 23, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                             No. 02-10157
                         Conference Calendar


CLARENCE RAY BLAYLOCK,

                                     Plaintiff-Appellant,

versus

TIMOTHY REVELL, Dr.; DAVID BASSE,
Medical Doctor; R. PRICE, Warden,

                                     Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 2:01-CV-315
                       --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Clarence Ray Blaylock, Texas prisoner # 732755, appeals the

dismissal of his civil rights complaint as frivolous.      We hold

that the district court did not abuse its discretion in

dismissing the complaint without first affording Blaylock the

opportunity to respond to a Watson2 questionnaire.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     2
         Watson v. Ault, 525 F.2d 886 (5th Cir. 1976).
                            No. 02-10157
                                 -2-

     We further hold that the district court did not err in its

conclusion that the alleged facts did not constitute deliberate

indifference to Blaylock’s medical needs.    See Wilson v. Seiter,

501 U.S. 294, 297 (1991).   Blaylock’s allegation that Dr. Revell

exacerbated his back pain with a chiropractic maneuver states

only a claim of malpractice, which is not cognizable in a 42

U.S.C. § 1983 proceeding.    See Varnado v. Lynaugh, 920 F.2d 320,

321 (5th Cir. 1991).   His allegation that Drs. Basse and Revell

displayed deliberate indifference when they refused to continue

him on the pain medication that had been prescribed by Dr. Ridge

is a disagreement over the type of medical care received, and,

therefore, it also does not rise to the level of a constitutional

violation.   See id.   Blaylock has not alleged facts which show

that Warden Price was personally involved in any of his medical

decisions; recovery pursuant to a respondeat-superior or

vicarious-liability theory is not available under 42 U.S.C.

§ 1983.   Baskin v. Parker, 602 F.2d 1205, 1207-08 (5th Cir.

1979).

     Blaylock’s allegation that Dr. Revell acted with retaliatory

motive is conclusional, and conclusional allegations of

retaliation are insufficient to withstand dismissal.    Jones v.

Greninger, 188 F.3d 322, 324-25 (5th Cir. 1999).

     AFFIRMED.